BEAUCHAMP, Judge.
Tlie appeal is from a. conviction for driving a motor. vehicle upon a public highway while appellant’s license was suspended. The fine was $25.
The complaint and information do not allege that he had an operator’s license at the time of his conviction in the former offense. There is no allegation upon which proof may be admitted to show that he did, and there is no such proof in the record.
The judgment of the trial court is reversed and the prosecution ordered dismissed. Barber v. State, 149 Tex.Cr.App., 18, 191 S.W.2d 879; Holloway v. State, Tex.Cr.App., 237 S.W.2d 303.